        Case 1:20-cv-00498-ADA Document 10-1 Filed 04/09/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


PROVEN NETWORKS, LLC,

                     Plaintiff,

       v.
                                                      Civil Action No. 6:20-cv-00266
AMAZON.COM, INC., AMAZON WEB
SERVICES, INC,

                     Defendants.



                                          ORDER


       The Court, having considered the Unopposed Motion of defendants Amazon.com, Inc.

and Amazon Web Services, Inc., (collectively, “Amazon”) for Extension of Time to Answer or

Otherwise Respond to Complaint, hereby ORDERS that the motion is GRANTED.

       Amazon’s deadline to answer or otherwise respond to the complaint is extended up to and

including June 12, 2020.



       SIGNED this _________ day of ____________, 2020.




                                           __________________________________________
                                              THE HONORABLE ALAN D ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE
